IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0060
                             Filed October 19, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUIS RAMON CRUZ AYABARRENO,
      Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Hancock County, DeDra L.

Schroeder, Judge.



       Luis Ayabarreno appeals from the district court’s order correcting his

sentence. AFFIRMED.




       Jamie Hunter of Dickey, Campbell & Sahag Law Firm, PLC, Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



       Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       Luis Ayabarreno was convicted of first-degree robbery in 2013 and was

sentenced to a prison term not exceeding twenty-five years. At the time, a person

serving a first-degree robbery sentence was subject to a mandatory minimum

sentence of seventy percent, which came to seventeen-and-a-half years. See

Iowa Code § 902.12(5) (2013); State v. Henderson, 908 N.W.2d 868, 878 (Iowa

2018) (“One good reason not to use a firearm is Iowa’s 17.5 year mandatory

minimum prison term for first-degree robbery, one of the most severe in the

country.” (citing Iowa Code § 902.12(5))). The sentencing court did not impose the

mandatory minimum sentence.

       Several years after he was sentenced, Ayabarreno filed a petition for writ of

mandamus alleging “the Iowa Department of Corrections . . . informed [him] that,

upon review, [it] would sua sponte apply the mandatory sentencing provisions to

his sentence, thereby lengthening his time until parole or discharge.” He sought

an order “directing the [department] to enforce and abide by” the sentencing order.

Citing section 902.12, the district court declined to grant relief.

       Ayabarreno followed up with a motion to correct illegal sentence, alleging in

part that “the language in the sentencing order . . . absolve[d] him of any

mandatory sentencing provisions.”        The district court restated the operative

language of section 902.12, said it was error not to have included a mandatory

minimum term in the sentencing order, and corrected the sentence to provide that

Ayabarreno would be “ineligible for parole until he ha[d] served 70 percent of the

maximum term of his sentence.”
                                             3


       On appeal, Ayabarreno argues “[i]mposition of a 70% mandatory minimum

in the resentencing order violated [his] right to due process and double jeopardy”

and “[t]he district court should have considered a mandatory minimum between

one-half and seven-tenths of the total sentence.”1

       “[T]he Double Jeopardy Clause does not require that a sentence be given

a degree of finality that prevents its later increase.” United States v. DiFrancesco,

449 U.S. 117, 137 (1980). While the clause “in part protects against multiple

punishments for the same offense,” it does not prohibit a court from correcting an

illegal sentence, even when “the illegal sentence was more lenient than that

allowed by law.” State v. Allen, 601 N.W.2d 689, 690 (Iowa 1999). “This is

generally true even if part of the illegal sentence has already been served.” Id.

       In Allen, the defendant contended the district court could not correct a

sentence that failed to impose a sentence required by his habitual offender status.

See id. Although the habitual offender part of the sentence increased the length

of the defendant’s indeterminate term from five years to fifteen years, the supreme

court categorically stated, “[T]he district court did not violate the constitutional

prohibitions against double-jeopardy when it resentenced [the defendant] in order

to comply with [the statute].” Id. at 691.




1Ayabarreno filed a direct appeal from his judgment and sentence as well as two
appeals from rulings on a postconviction-relief application. See State v.
Ayabarreno, No. 13-0582, 2014 WL 465761, at *1–2 (Iowa Ct. App. Feb. 5, 2014);
see also Ayabarreno v. State, No. 18-1973, 2020 WL 375939, at *2–5 (Iowa Ct.
App. Jan. 23, 2020); Ayabarreno v. State, No. 15-1203, 2016 WL 4036168, at *2–
4 (Iowa Ct. App. July 27, 2016). None addressed the failure to impose the
mandatory minimum sentence.
                                         4


      The same is true here. The district court was obligated by statute to impose

a mandatory minimum term of seventeen-and-a-half years. We conclude the court

did not violate double jeopardy principles by correcting its sentence to comport

with Iowa Code section 902.12.

      In reaching that conclusion, we have considered State v. Houston, No.

09-1623, 2010 WL 5050564, at *3–4 (Iowa Ct. App. Dec. 8, 2010), cited by

Ayabarreno.    There, the court accepted “the majority view . . . that after a

defendant has completed a sentence, a legitimate expectation in the finality of the

sentence arises and double jeopardy principles prevent reformation of the original,

albeit illegal, completed sentence.”   See Houston, 2010 WL 5050564, at *3.

Houston is distinguishable because Ayabarreno had not completed his sentence

when the court corrected it.

      We turn to the Due Process Clause. Due process “prohibits ‘increased

sentences when that increase was motivated by vindictiveness on the part of the

sentencing judge.’” State v. Harrington, 805 N.W.2d 391, 394 (Iowa 2011) (quoting

Texas v. McCullough, 475 U.S. 134, 137 (1986)). Ayabarreno does not argue the

district court acted vindictively in imposing the mandatory minimum sentence.

Instead, he argues “due process and notions of fundamental fairness” should place

“some temporal limitations” on “a court’s ability to resentence a defendant.”

      The supreme court addressed a similar argument in State v. Ohnmacht, 342

N.W.2d 838 (Iowa 1983). The court stated “an individual has no vested right to

prevent assessment of penalties authorized by statute even though they are

greater,” and due process did not “preclude correction of defendant’s sentence.”

Ohnmacht, 342 N.W.2d at 843, 845; see also State v. Howell, 290 N.W.2d 355,
                                          5


357, 358 (Iowa 1980) (rejecting the defendant’s argument that, “having served the

term under his original sentence, it would violate due process to revoke the bargain

and impose a five-year penitentiary term,” and concluding that “[b]ecause [the

sentence] was invalid, the sentence upon which he relie[d] was outside the power

or discretion of the sentencing court”). Under this precedent, Ayabarreno had no

due process right to have the court maintain the illegal sentence.

       Ayabarreno next argues the court should have considered applying the

current version of section 902.12, which imposes a mandatory minimum sentence

of “between one-half and seven-tenths of the maximum term of the person’s

sentence.” He acknowledges “[t]his amendment applie[s] to robbery convictions

that took place on or after July 1, 2018” but contends that because the district court

“entered its order [correcting his sentence] on January 13, 2021,” “the court was

authorized to impose a mandatory minimum of five-tenths.” He likens his case to

State v. Henderson, No. 18-1426, 2019 WL 2872314 (Iowa Ct. App. July 3, 2019),

in which he asserts “the amended robbery sentencing statute applied to a

defendant on resentencing.”      But the procedural posture in Henderson was

significantly different. The supreme court “set aside” the defendant’s conviction

“for first-degree robbery and remanded the case to the district court for

resentencing and entry of judgment on second-degree robbery” after the effective

date of the amendment. Henderson, 2019 WL 2872314, at *4. Ayabarreno’s

conviction was not vacated, and he was not resentenced. The district court simply

corrected the original sentence to comport with the statute.           We conclude
                                          6


Ayabarreno is not entitled to the benefit of the amended statute. We further

conclude the district court did not err in correcting the illegal sentence.

       AFFIRMED.